Citation Nr: 0210518	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-22 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to April 3, 1998 for 
the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from June 1971 to December 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision in January 1999 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Baltimore, Maryland.  The case was remanded by the Board in 
July 2001.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was received in June 1992.  

2.  The veteran withdrew this claim for service connection 
for a psychiatric disorder in a signed letter received in 
July 1992.  

3.  The veteran filed a claim for service connection a 
psychiatric disorder in August 1994.

4.  The RO denied service connection for a psychiatric 
disorder in March 1995 and the veteran did not appeal the 
RO's decision.

5.  Received on April 3, 1998 was the veteran's reopened 
claim for service connection for a psychiatric disorder.  

6.  In January 1999 the RO granted service connection for a 
bipolar disorder and correctly assigned an effective dated of 
April 3, 1998, the dated of receipt of claim. 




CONCLUSIONS OF LAW

1.  The March 1995 decision by the RO which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The criteria for an effective date prior to April 3, 
1998, for the grant of service connection for a bipolar 
disorder, have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.158, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2001 the Board remanded this case primarily for the 
RO to comply with the newly enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Pursuant to the Board remand 
the notice and duty to assist provisions of the VCAA have 
been complied with, and there is no suggestion that any 
further development would be productive in any respect.

The veteran seeks an earlier effective date for the grant of 
service connection for a psychiatric disorder.  The evidence 
shows that the veteran filed a claim for service connection 
for a psychiatric disorder in June 1992.  Received by the RO 
in July 1992 was correspondence signed by the veteran in 
which she stated "I have previously sent in a claim to get 
disability benefits I now wish to withdraw that application 
at this particular time...".  She then filed a claim for 
service connection a psychiatric disorder in August 1994.  

Received by the RO on March 21, 1995 was a letter from the 
appellant to her Congressman indicating that she had not 
received any information form the VA regarding her August 
1994 claim.  The RO denied the claim on March 27, 1995.  That 
decision was based on a de novo review of the record.  The RO 
notified her of that decision and her appellate rights in a 
letter dated on March 28, 1995. 

In April 1995 the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension.  On this document 
the word compensation on the top of the form was crossed out.  
When listing the disability upon which her claim was based 
she listed several physical disorders and mental illness.  

She further indicated on the form "N/A" in response to 
questions pertaining to compensation as opposed to pension 
benefits.  In July 1995 the RO granted non-service connected 
pension benefits.  She was notified of this grant in August 
1995.

A claim for service connection for a bipolar disorder was 
received by the RO on April 3, 1998, and the RO in January 
1999 granted service connection for the psychiatric disorder 
effective from that date.  

At the February 2001 hearing before the undersigned member of 
the Board, the veteran and her representative based her claim 
for an earlier effective date in June 1992 for service 
connection for a psychiatric disorder on the following 
arguments: 1.) Her July 1992 correspondence to the RO was not 
a valid withdrawal of her claim for service connection for a 
psychiatric disorder; and 2.) The VA Form 21-526 submitted in 
April 1995 should be construed as a notice of disagreement 
(NOD) with the March 1995 RO decision that denied her claim 
for service connection for a psychiatric disorder.  


Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim re-opened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of 
application therefor. 38 U.S.C.A. § 5110(a) (West 1991); see 
also 38 C.F.R. § 3.400 (2001).


For re-opened claims the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later, except as provided in 38 C.F.R. § 20.1304(b)(1) 
(2001). 38 C.F.R. § 3.400(r) (2001).

Appellate review is initiated by an NOD.  38 U.S.C.A. § 
7105(a).  An NOD is a written expression of disagreement with 
an adjudicative decision filed with the RO within one year of 
the date that notice of the decision was mailed to the 
claimant.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 14 Vet. 
App. 50, 53-4 (2000); 38 C.F.R. § 20.201 (2001). 

Specifically, VA regulations provide that any written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD; no special wording is required. 38 C.F.R. § 
20.201 (2001).  The regulations merely provide that the NOD 
be in "terms which can be reasonably construed as 
disagreement with [a] determination and a desire for 
appellate review." Id.

To summarize, the evidence clearly shows that the veteran 
withdrew her original claim for service connection by her 
signed letter received in July 1992. Regardless, the March 
1995 RO decision which denied service connection for a 
psychiatric disorder was based on a de novo review of the 
record. 

Therefore the next aspect of the claim to be discussed is 
whether the March 1995 decision is final.  In this regard a 
review of the VA Form 21-526 submitted in April 1995 by the 
veteran shows that by the method the form was completed that 
it is solely a claim for pension benefits and does not 
concern a service connection claim.  The Board does not 
construe this form to be a notice of disagreement to the 
denial of service connection for a psychiatric disability.  
Accordingly, the March 1995 decision by the RO is final.  
38 U.S.C.A. § 7105.

Received on April 3, 1998 was the veteran's reopened claim 
for service connection for a psychiatric disorder.  In 
January 1999 the RO granted service connection for the 
psychiatric disorder and assigned an effective date of April 
3, 1998, the date of receipt of the reopened claim.  The 
Board concurs with this decision.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.    


ORDER

Entitlement to an effective date prior to April 3, 1998 for 
the grant of service connection for bipolar disorder is 
denied.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

